         CASE 0:18-cv-01776-JRT-HB Doc. 690 Filed 02/18/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA




IN RE PORK ANTITRUST                                Civil No. 18-cv-1776 (JRT/HB)
LITIGATION

                                                    STIPULATION EXTENDING THE
                                                    TIME FOR THE NON-SETTLING
                                                    DEFENDANTS TO SEND FINAL
This Document Relates to:                           CUSTOMER LISTS TO THE
                                                    SETTLEMENT ADMINISTRATOR
All ACTIONS


       The parties, by and through their undersigned counsel, jointly stipulate as follows:

       WHEREAS on January 31, 2021, the Court entered an Order Granting Motion for

Preliminary Approval of the Class Action Settlement Between Direct Purchaser Plaintiffs

and Defendant JBS (ECF No. 631);

       WHEREAS that Order set February 26, 2021 as the deadline for all non-settling

defendants to submit a final customer list to the administrator for the DPP-JBS settlement

(ECF No. 631 at p. 4);

       WHEREAS the non-settling defendants have been working diligently to prepare

final customer lists that correspond to the class period and the definition of pork in the

DPP-JBS settlement agreement;

       WHEREAS despite those diligent efforts, certain of the non-settling defendants

have requested an extension of time to send their final customer lists to the settlement

administrator;


                                              1
             CASE 0:18-cv-01776-JRT-HB Doc. 690 Filed 02/18/21 Page 2 of 7




        WHEREAS the DPPs and JBS have agreed to the requested extension of time

under the conditions set forth below;

        NOW, THEREFORE, the parties stipulate to an Order consistent with the

following:

        1.       Any non-settling defendant that can meet the February 26, 2021 deadline

for submitting a customer list to the settlement administrator shall do so.

        2.       All non-settling defendants shall submit final customer lists to the

settlement administrator on a rolling basis as they become available.

        3.       Any defendant not producing a final customer list by February 26, 2021

shall submit a sample customer list by that date showing the format and manner in which

the list will be provided.

        4.       The final deadline for non-settling defendants to submit all final customer

lists to the settlement administrator is hereby extended through and including March 12,

2021.




                                                2
        CASE 0:18-cv-01776-JRT-HB Doc. 690 Filed 02/18/21 Page 3 of 7




Dated: February 18, 2021

/s/ Bobby Pouya                            /s/ Arielle S. Wagner
Bobby Pouya (Pro Hac Vice)                  Arielle S. Wagner (MN #0398332)
Clifford H. Pearson (Pro Hac Vice)          W. Joseph Bruckner (MN #0147758)
Daniel L. Warshaw (Pro Hac Vice)            Brian D. Clark (MN #0390069)
Michael H. Pearson (Pro Hac Vice)           Craig S. Davis (MN #0148192)
PEARSON SIMON & WARSHAW, LLP                Simeon A. Morbey (MN #0391338)
15165 Ventura Boulevard, Suite 400          Stephen M. Owen (MN # 0399370)
Sherman Oaks, CA 92403                      Stephanie A. Chen (MN #0400032)
Telephone: (818) 788-8300                   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
Facsimile: (818) 788-8104                   100 Washington Avenue South, Suite 2200
cpearson@pswlaw.com                         Minneapolis, MN 55401
dwarshaw@pswlaw.com                         Telephone: (612) 339-6900
bpouya@pswlaw.com                           Facsimile: (612) 339-0981
mpearson@pswlaw.com                         aswagner@locklaw.com
                                            wjbruckner@locklaw.com
Melissa S. Weiner (MN #0387900)             csdavis@locklaw.com
Joseph C. Bourne (MN #0389922)              bdclark@locklaw.com
PEARSON, SIMON & WARSHAW, LLP               samorbey@locklaw.com
800 LaSalle Avenue, Suite 2150              smowen@locklaw.com
Minneapolis, MN 55402                       sachen@locklaw.com
Telephone: (612) 389-0600
Facsimile: (612) 389-0610                  Co-Lead Class Counsel for Direct Purchaser
mweiner@pswlaw.com                         Plaintiffs
jbourne@pswlaw.com

Bruce L. Simon
PEARSON, SIMON & WARSHAW, LLP
350 Sansome Street, Suite 680
San Francisco, CA 94104
Telephone: (415) 433-9000
Facsimile: (415) 433-9008
bsimon@pswlaw.com




                                      3
         CASE 0:18-cv-01776-JRT-HB Doc. 690 Filed 02/18/21 Page 4 of 7




/s/ Mark L. Johnson                         /s/ Richard A. Duncan
Mark L. Johnson (#0345520)                  Richard A. Duncan (#0192983)
Virginia R. McCalmont (#0399496)            Aaron D. Van Oort (#0315539)
GREENE ESPEL PLLP                           Craig S. Coleman (#0325491)
222 South Ninth Street, Suite 2200          Emily E. Chow (#0388239)
Minneapolis, MN 55402                       Isaac B. Hall (#0395398)
(612) 373-0830                              Bryan K. Washburn (#0397733)
mjohnson@greeneespel.com                    FAEGRE DRINKER BIDDLE &
vmccalmont@greeneespel.com                  REATH LLP
                                            2200 Wells Fargo Center
Daniel Laytin, P.C. (pro hac vice)          90 South Seventh Street
Christa Cottrell, P.C. (pro hac vice)       Minneapolis, MN 55402-3901
Christina Briesacher (pro hac vice)         (612) 766-7000
KIRKLAND & ELLIS LLP                        richard.duncan@faegredrinker.com
300 North LaSalle                           aaron.vanoort@faegredrinker.com
Chicago, IL 60654                           craig.coleman@faegredrinker.com
(312) 861-2000                              emily.chow@faegredrinker.com
daniel.laytin@kirkland.com                  isaac.hall@faegredrinker.com
christa.cottrell@kirkland.com               bryan.washburn@faegredrinker.com
christina.briesacher@kirkland.com
                                            Counsel for Hormel Foods Corporation
Counsel for Clemens Food Group, LLC         and Hormel Foods, LLC
and The Clemens Family Corporation




                                        4
        CASE 0:18-cv-01776-JRT-HB Doc. 690 Filed 02/18/21 Page 5 of 7




s/ Donald G. Heeman                       /s/ William L. Greene
Donald G. Heeman (#0286023)               William L. Greene (#0198730)
Jessica J. Nelson (#0347358)              Peter J. Schwingler (#0388909)
Randi J. Winter (#0391354)                Jon M. Woodruff (#0399453)
SPENCER FANE LLP                          STINSON LLP
100 South Fifth Street, Suite 2500        50 South Sixth Street, Suite 2600
Minneapolis, MN 55402                     Minneapolis, MN 55402
(612) 268-7000                            (612) 335-1500
dheeman@spencerfane.com                   william.greene@stinson.com
jnelson@spencerfane.com                   peter.schwingler@stinson.com
rwinter@spencerfane.com                   john.woodruff@stinson.com

Stephen R. Neuwirth (pro hac vice)        J. Nicci Warr (pro hac vice)
Michael B. Carlinsky (pro hac vice)       STINSON LLP
Sami H. Rashid (pro hac vice)             7700 Forsyth Blvd., Suite 1100
Richard T. Vagas (pro hac vice)           St. Louis, MO 63105
David B. Adler (pro hac vice)             (314) 863-0800
QUINN EMANUEL URQUHART &                  nicci.warr@stinson.com
SULLIVAN, LLP
51 Madison Avenue, 22nd Floor             Counsel for Seaboard Foods LLC
New York, NY 10010
(212) 849-7000
stephenneuwirth@quinnemanuel.com
michaelcarlinsky@quinnemanuel.com
samirashid@quinnemanuel.com
richardvagas@quinnemanuel.com
davidadler@quinnemanuel.com

Counsel for JBS USA Food Company




                                      5
        CASE 0:18-cv-01776-JRT-HB Doc. 690 Filed 02/18/21 Page 6 of 7




/s/ John A. Cotter                         /s/ Aaron Chapin
John A. Cotter (#0134296)                  Gene Summerlin (pro hac vice)
John A. Kvinge (#0392303)                  Aaron Chapin (#06292540)
LARKIN HOFFMAN DALY &                      Marnie Jensen (pro hac vice)
LINDGREN LTD.                              Ryann Glenn (pro hac vice)
8300 Norman Center Drive, Suite 1000       Kamron Hasan (pro hac vice)
Minneapolis, MN 55427-1060                 Sierra Faler (pro hac vice)
(952) 835-3800                             HUSCH BLACKWELL LLP
jcotter@larkinhoffman.com                  13330 California St., Suite 200
jkvinge@larkinhoffman.com                  Omaha, NE 68154
                                           (402) 964-5000
Richard Parker (pro hac vice)              gene.summerlin@huschblackwell.com
Josh Lipton (pro hac vice)                 marnie.jensen@huschblackwell.com
GIBSON, DUNN & CRUTCHER, LLP               ryann.glenn@huschblackwell.com
1050 Connecticut Avenue, N.W.              kamron.hasan@huschblackwell.com
Washington, D.C. 20036-5306                sierra.faler@huschblackwell.com
(202) 955-8500
rparker@gibsondunn.com                     Counsel for Triumph Foods, LLC
jlipton@gibsondunn.com

Brian Robison (pro hac vice)
GIBSON, DUNN & CRUTCHER, LLP
2001 Ross Avenue, Suite 2100
Dallas, TX 75201-6912
(214) 698-3370
brobison@gibsondunn.com

Counsel for Smithfield Foods, Inc.




                                       6
        CASE 0:18-cv-01776-JRT-HB Doc. 690 Filed 02/18/21 Page 7 of 7




/s/ David P. Graham                       /s/ Peter H. Walsh
David P. Graham                           Peter H. Walsh (#0388672)
DYKEMA GOSSETT PLLC                       HOGAN LOVELLS US LLP
90 S 7th Street, FL 2                     80 South Eighth Street, Suite 1225
Minneapolis, MN 55402                     Minneapolis, MN 55402
Telephone: 612-486-1521                   T. (612) 402-3000
dgraham@dykema.com                        F. (612) 402-3001
                                          peter.walsh@hoganlovells.com
Rachel Adcox (pro hac vice)
Tiffany Rider (pro hac vice)              William L. Monts (pro hac vice)
AXINN, VELTROP & HARKRIDER                Justin W. Bernick (pro hac vice)
LLP                                       HOGAN LOVELLS US LLP
950 F. Street, NW                         Columbia Square
Washington, DC 20004                      555 Thirteenth Street, NW
Telephone: 202.912.4700                   Washington, D.C. 20004
radcox@axinn.com                          (202) 637-5600
trider@axinn.com                          william.monts@hoganlovells.com
                                          justin.bernick@hoganlovells.com
Jarod Taylor (pro hac vice pending)
AXINN, VELTROP & HARKRIDER                Counsel for Agri Stats, Inc.
LLP
90 State House Square
Hartford, CT 06103
Telephone: 860.275.8109
jtaylor@axinn.com

Counsel for Tyson Foods, Inc.,
Tyson Fresh Meats, Inc., and Tyson
Prepared Foods, Inc.




                                      7
